UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6467



HENRY CHRISTIAN OLSEN,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-310-7)


Submitted:   August 3, 2005                 Decided:   August 19, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.



Henry Christian Olsen, Appellant Pro Se.       Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Henry   Christian   Olsen    seeks   to   appeal   the   district

court’s order adopting the recommendation of the magistrate judge

to deny his 28 U.S.C. § 2254 (2000) petition.                    We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

                  Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).                This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

                  The district court’s order was entered on the docket on

January 10, 2002.             The notice of appeal was filed on March 14,

2005.       Because Olsen failed to file a timely notice of appeal* or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with       oral    argument    because   the   facts and legal contentions are




       *
      In addition, we note that this appeal is barred by the
doctrine of res judicata, as a previous appeal of the same district
court order was previously dismissed. See Olsen v. Angelone, No.
02-6301 (4th Cir. May 29, 2002) (unpublished).

                                         - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -